DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2022 has been entered.  
 
Election/Restrictions
3.	Newly amended claims 5-6 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally filed claims are directed to a process of direct irradiation and there were no independent claims directed to a system as now recited in claims 5-6 filed on August 13, 2022.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-6 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kreitenberg (US 2015/0209458 A1) in view of Crosby et al. (US 2020/0261608 A1) (hereafter “Crosby”).  
	Kreitenberg discloses a process of disinfecting human occupied areas of an aircraft, as well as collection and discharge areas of mass transportation systems (i.e. airport and aircraft service facilities) (see para [0003]-[0004]).   The process involves providing a device (mobile trolley containing UVC lamps – an anti-contagion station) that generates UVC radiation within the space of an aircraft cabin or other person occupied spaces relating to mass transportation.   For example, trolley moves along an isle of an aircraft cabin and emits UVC light to disinfect surfaces of seats, overhead compartments, lavatories, as well as the galley areas (see para [0081]-[0083], [0093]-[0102]).  The trolley is controlled by a programmed microprocessor that provides the necessary UVC radiation and deploys arms containing the UVC lamps to a desired location to emit a UVC radiation wash over surfaces to be treated (see para [0182]-[0188]).   Kreitenberg discloses that the UVC light does not penetrate clothing and very simple personal protective gear covering all skin would allow a worker to be safely adjacent to the device during treatment of the space with UVC light (see para [0187]). 
	However, Kreitenberg does not appear to explicitly disclose that the UVC light in a range of 200-230nm is directly applied to a human in an occupied space for killing contagions present on the human.  
	Crosby discloses a process of disinfecting a hand using a device (200) that emits UVC radiation at a wavelength of within the range of 200-230nm which does not penetrate the skin of the user but does disinfect the surface (see para [0049]-[0052]).   Thus teaching that UVC light in a wavelength range of 200-230 is safe for use in treating human skin.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Kreitenberg and utilize UVC light at a wavelength within the range of 200-230nm to disinfect a user’s skin in an occupied space as it has been determined that UVC light in the wavelength range of 200-230nm is safe for direct application to human skin as taught by Crosby.  


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Anderson et al. (US 2021/0283423 A1) – teaches that it is known to sue UVC light at a wavelength in the range of 200-230nm to safely treat skin.  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799